Citation Nr: 1335431	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in a February 1968 rating decision which granted service connection and evaluated the Veteran's disabilities of acquired absence right kidney, gunshot wound abdomen with post operative residuals, scar formation of abdomen, and closed colostomy, but did not provide a separate evaluation for Muscle Group XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for Muscle Group XIX, unrelated to the issue of CUE, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  (See May 2010 and September 2011 correspondence from the Veteran's accredited representative which indicates that the issue was never addressed, in and of itself, but only as it pertains to CUE.) 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for removal of right kidney due to gunshot wound of the abdomen, post operative abdominal adhesions as residual to multiple surgeries for gunshot wound of the abdomen, colostomy (closed, residual of gunshot wound to the abdomen), and scars of the abdomen, effective from October 7, 1967.  

2.  The February 1968 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.

CONCLUSION OF LAW

A February 1968 rating decision which granted service connection for acquired absence right kidney, gunshot wound abdomen with post operative residuals, scar formation of the abdomen, and colostomy, but did not provide a separate rating for Muscle Group XIX, did not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  The VCAA does not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further action is necessary under the VCAA on the CUE issue. 

Legal Criteria

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that the Veteran's gunshot wound related disabilities have been evaluated by the RO in February 1968, August 1982, and April 2010 rating decisions.  The Veteran's accredited representative has stated that the issue on appeal is with regard to whether there was CUE in the February 1968 rating decision.  (See October 2013 appellant's brief.)  Thus, the Board has limited its discussion to that rating decision. 

In a September 2010 statement, the Veteran asserted that the question is not whether someone erroneously made a mistake in judgment but rather that the RO did not review any of the hospital records from the Philippines, where he had surgery for his gunshot wound.  

In undated electronic correspondence, the Veteran asserted that he was "unable to obtain all of the disability benefits because the medical records were not sent to verify the magnitude of the gunshot wound, the multiple operations, etc."

In January 2011 correspondence, the Veteran stated that he believes that an error was made in evaluating his compensation because the evidence does not include the treatment that was given to him nor the extent of the damage of the gunshot wound.  

In September 2011 correspondence, the Veteran asserted that an "unmistakable error was made because the reviewer did not have the record to view to determine what was the damaged [sic] from the gunshot entering through the Muscle XIX group, through the Perioneum [sic] which had adhesions and the multiple operations resulting with infections which had to have drainage tubes for a prolong [sic] period of time."

In sum, the Veteran has consistently contended that there was CUE in the 1968 rating decision because his complete medical records were not available for RO review when determining evaluations.  

The record reflects that the Veteran was wounded by a gunshot while in service.  A January 1968 VA examination report reflects that no medical records were available for review.  It notes that the Veteran had been treated at the Great Lakes Naval Hospital from September 1965 to January 1966 and at the Clark Air Force Base hospital in September 1965.  

STRs of record include the Veteran's September 1964 report of medical examination and report of medical history for enlistment purposes, an April 1966 medical condition physical profile record and STR which reflect that the Veteran should be on a profile and was doing "quite well" but with "inability to do strenuous physical exercise", and the Veteran's August 1967 report of medical examination and report of medical history for separation purposes (ETS).  The STRs of record do not include his treatment in Vietnam, his treatment in the Philippines (Clark Air Force base), or his treatment at the Great Lakes Naval Hospital.  Moreover, the RO did not specifically refer to any such records when evaluating the Veteran's disabilities.  The STRs do not reflect a Muscle Group XIX disability.

Thus, it appears that the Veteran is correct in that complete medical records, to include STRs from Vietnam, the Philippines, and the Great Lakes Naval Hospital,  were not reviewed by the RO in evaluating his service-connected disabilities.  However, and importantly, a determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).  The RO's 1968 decision was based on the available evidence, to include the STRs of record and the VA examination report, which did not reflect findings of a Muscle Group XIX disability.  

A failure of VA's duty to assist cannot be the basis for a finding of CUE. 38 C.F.R. § 20.1403. See also Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This is because VA's failure to assist results in a possible incomplete, rather, than an incorrect record.  Since an analysis of whether CUE has been committed may only proceed on the record, evidence that was not part of the record at the time of the prior decision (e.g. clinical records from Vietnam, the Philippines, and Great Lake Naval Hospital) may not form the basis for finding CUE. Id. at 383.

The Board concludes that there has been no demonstration that the February 1968, rating decision contained the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error.  The Veteran was rated based on the evidence of record at the time of the rating decision, which did not reflect a Muscle Group XIX disability.  

In view of the foregoing, the Board finds that the February 1968 rating decision was reasonably supported by the evidence then of record, and the applicable law extant at that time.  Hence, there is no basis upon which to find clear and unmistakable error in this decision.  The Board finds that the February 1968 rating decision is valid and remains final.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal to establish CUE in a February 1968 rating decision is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


